Citation Nr: 0023006	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  98-06 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant







INTRODUCTION

The veteran had verified service from June 1967 to October 
1971, March 1973 to August 1976, and from September 1984 to 
November 1996.

The current appeal arose from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.  The RO, in pertinent part, 
denied entitlement to service connection for PTSD, and 
bilateral elbow and shoulder disorders.

In September 1998 the RO granted entitlement to service 
connection for bilateral hearing loss with assignment of a 
noncompensable evaluation.

In January 2000 the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for bilateral elbow and 
shoulder disorders, remanded the claim of entitlement to 
service connection for PTSD for further development and 
adjudicative action, and remanded the claim of entitlement to 
an initial compensable evaluation for bilateral hearing loss 
for issuance of a statement of the case.

In February 2000 the RO issued a statement of the case 
referable to the grant of service connection for bilateral 
hearing loss with assignment of a noncompensable evaluation; 
however, the veteran did not file a substantive appeal as to 
this claim, and it is not considered part of the current 
appellate review.

In April 2000 the RO affirmed the denial of entitlement to 
service connection for PTSD.

The case has been returned to the Board for further appellate 
review.  

The Board notes that the representative at the Board included 
the issue of entitlement to an initial compensable evaluation 
for bilateral hearing loss in his August 2000 written 
statement to the Board on the veteran's behalf.  This 
statement is referred to the RO for whatever action is deemed 
appropriate.


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records do not document a notation of a 
psychiatric nature until the June 1995 report of general 
medical examination for retirement.  On the report of medical 
history portion of that examination the veteran admitted to a 
history of depression or excessive worry.  He denied nervous 
trouble of any sort, or frequent trouble sleeping.  The 
examiner recorded recruiter's stress plus situation 
reactions.  The clinical evaluation of the psychiatric system 
was recorded as normal.

The veteran's records of service (DD-214s) show he was 
trained and served as a recruiter and aircraft component 
repairman supervisor.  His decorations include a Vietnam 
Service Medal, Republic of Vietnam Campaign Medal, and 
Republic of Vietnam Cross of Gallantry.

On file is a client profile/multiaxial 
evaluation/recommendation for the veteran dated in November 
1996 from the Center for Human Relations in Pocatello.  The 
counselor noted the veteran had served 18 months in Vietnam.  

The counselor recorded the veteran reported he had been 
wounded and was in receipt of disability therefor.  The 
veteran currently stated that he was somewhat depressed and 
tended to isolate and be reclusive.  When serving in North 
Dakota he had some counseling at which time he was recognized 
as having a PTSD syndrome.

The counselor advised that the veteran had undergone some 
counseling.  On the Mississippi scale he scored at 113 which 
was not in the PTSD range, but within the area of clinical 
concern.  On the Mississippi scale he indicated that there 
was a cluster of issues related to Vietnam which he felt 
currently affected him.  These issues included anger and 
resentment against war protesters, anger and resentment 
against politicians and bureaucrats who messed the thing up, 
and anger and resentment against those who weren't there and 
didn't know what it was about in making judgment calls.  He 
indicated there were areas and hypersensitivity.  He 
indicated, apart from actual combat content, he felt the 
missions outside of the war zone, i./e. Laos, etc., caused 
areas of psychological concern, ambivalence, and high stress.

The counselor noted that the veteran can feel lonely and 
misunderstood at times, and appeared to have interpreted this 
in the context of the Vietnam experience.  He indicated and 
expressed that people who had not faced that kind of life and 
death situation cannot relate to those who had, and supported 
this by talking about the development of his relationship 
with his children who had both served in the military and had 
experienced combat situations.

The counselor recorded that overall, there was no elevation 
(in testing) appropriate to drawing a diagnosis.  The areas 
of concern were all congruent to the symptomatology known to 
be associated with PTSD.  The counselor noted that inasmuch 
as the veteran had had experiences and displayed symptoms 
congruent to PTSD, it was appropriate that a diagnosis of 
PTSD be given.  However, the counselor noted that the veteran 
should be considered to be a case "in remission."  

Although the latent profile was there, the veteran did not 
display any of the extreme behavior which would warrant a 
clinical intervention at this time.  The Axis I diagnosis was 
PTSD (in remission).

In a December 1996 letter the RO requested the veteran to 
provide detailed information as to the stressors to which he 
was exposed in Vietnam.  He did not respond to this 
correspondence.

VA conducted a special psychological examination of the 
veteran in August 1997.  He reported that he missed killing a 
man in Vietnam by a small margin and that "scared the hell 
out of me", and he swore he would not fight again.  He said 
he had not been in a fight since then (1969).  He reported 
that he served in combat in Vietnam, but was not wounded.  
The examiner recorded that on the Mississippi Scale for 
Combat-related PTSD the veteran scored 95, which placed him 
in the non-PTSD category.  

The examiner stated that unquestionably the veteran went 
through many difficult experiences in Vietnam.  However, his 
(the examiner's) assessment was that he had managed quite 
well over the years in dealing with his traumatic 
experiences.  He continued a successful military career, 
maintained consistent and responsible employment, and had 
been involved in a mostly stable relationship with his wife 
and children.  He had a reasonably healthy attitude toward 
himself and how he had lived his life.  He took a mature and 
philosophical approach to life that allowed him to deal with 
stresses with a sense of determination and humor.  Although 
he was apprehensive about his new retirement status, he 
seemed to be basically optimistic about his ability to cope 
with this change as he had coped with changes in the past.

The examiner noted that the veteran's psychological test 
profiles did not raise any flags with respect to 
psychopathology other than a tendency to experience 
occasional bouts of mild to moderate depression.  The 
examiner noted that the veteran did not articulate the kinds 
of psychological symptoms that would be expected for someone 
with PTSD.  

The examiner further recorded that while the veteran was 
exposed to traumatic events, he was not persistently re-
experiencing these events and did not show persistent 
symptoms of increased arousal.  He continued to be involved 
in life and had many interests, although he did have feelings 
of detachment from others.  There was "No diagnosis" 
recorded for the Axis I and Axis II diagnoses.

The veteran provided oral testimony before a Hearing Officer 
at the RO in September 1998, a transcript of which has been 
associated with the claims file.  He testified that during 
his tour of duty in Vietnam he primarily served as an 
aircraft engine mechanic, and secondarily as a fix wing 
repair and recovery man.  With respect to stressors, the 
veteran testified that what stood out most in his mind was a 
pilot with a broken back and the co-pilot with one leg cut 
off as the result of the crash landing of a plane.  Gas or 
aviation fuel had mixed with blood in the crash.  Also, when 
he and others went to a base, there was always a body rotting 
with maggots.

In a January 2000 letter the RO requested the veteran to 
identify the specific date he had been diagnosed with PTSD at 
the VA Clinic in Pocatello, as well as to submit additional 
argument and evidence on his claim for service connection for 
PTSD.  The veteran did not respond to this correspondence.  
The RO again requested the veteran to provide the same 
information by letter dated in February 2000.  He similarly 
did not respond to this correspondence.

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).


The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well-grounded claim for PTSD 
requires (1) medical evidence of a current PTSD disability; 
(2) medical or lay evidence (presumed credible for these 
purposes) of an in-service stressor; and (3) medical evidence 
of a link between service and the current PTSD disability.  
Caluza v. Brown, 10 Vet. App. 128, 137 (1997); see Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 
1996).

If the claim is not well grounded, the appellant cannot 
invoke VA's duty to assist in the development of the claim.  
See 38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000);  38 C.F.R. § 3.303(1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Eligibility for service connection of a well-grounded PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999) (emphasis added); see 38 U.S.C.A. § 1154(b) 
(West 1991); see also Cohen v. Brown, 10 Vet. App. at 138; 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 14 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  However, the issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis based on the facts of each case.  Any evidence which is 
probative of the issue of whether a veteran engaged in combat 
may be used by a veteran to support a veteran's assertion 
that he was engaged in combat.

The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 11 
Vet. App. 353, 359 (1998).


The Board notes that 38 C.F.R. § 3.304(f), as written above 
was amended to conform to the Cohen holding. 64 Fed. Reg. 
32807 (1999).  As the Cohen determination was in effect when 
the RO reviewed this case, the Board finds no prejudice to 
the veteran in proceeding with this case at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for PTSD must 
be denied as not well grounded.

The Board reiterates the three requirements for a well-
grounded PTSD claim: (1) medical evidence of a current PTSD 
disability; (2) medical or lay evidence (presumed credible 
for these purposes) of an in-service stressor; and (3) 
medical evidence of a link between service and the current 
PTSD disability.  See Cohen, supra.

The probative evidence of record shows no documentation that 
the veteran has a current PTSD disability.  In this regard, 
the Board notes that previously the veteran was given a 
diagnosis of PTSD in remission, by a counselor in November 
1996.  In other words, the veteran was not found to have a 
current PTSD disability and it was clearly pointed out that 
clinical intervention was not warranted.

When examined by VA in August 1997 the veteran was not found 
to have PTSD.  Again, he was not shown to have a current PTSD 
disability.  There are no post service medical records 
documenting a current PTSD disability.  

The Board notes in passing that the case was remanded in 
January 2000 to give the veteran the opportunity to specify 
the date he was allegedly diagnosed with PTSD by VA.  On the 
two occasions that he was requested to provide this 
information by the RO, he did not respond.  Because the 
veteran has failed to establish proof of a current diagnosis 
of PTSD, the Board finds that his claim of entitlement to 
service connection must be denied as not well grounded.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (holding that the 
veteran was not entitled to service connection where there 
was a lack of evidence of any hypertension existing since 
service); see also Kessel, supra.

The veteran's own opinions and statements will not suffice to 
well ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a current diagnosis or disability of PTSD.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  The Board notes again that the veteran was given 
the opportunity to identify the specific date on which he was 
diagnosed with PTSD by VA, to permit retrieval of such 
documentation.  However, despite the additional two 
opportunities afforded the veteran by the RO to identify the 
specific date of the diagnosis of PTSD, the veteran did not 
respond to the RO's requests.

Making another attempt to obtain documentation alleged by the 
veteran to contain a VA diagnosis of PTSD or a current PTSD 
disability would serve no useful purpose and would only 
impose unnecessary burdens on VA and the veteran.  See 
38 U.S.C.A. § 7261(b); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a 
current diagnosis or disability of PTSD.  Consequently, the 
Board concludes that the veteran's claim of entitlement to 
service connection for PTSD is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for PTSD is not well grounded, the doctrine of reasonable 
doubt has no application to his claim.


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for PTSD, the appeal is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

